THEATTORNEY                GENERAL
                          OF TEXAS




HonorableE. N. Jones, President
Texas Collegeof Arts and Industries
Klngsvllle,Texas

Dear Sir:                        OpinionNo. O-7057
                                 Re: Whether the charge of a special
                                     medical-hospitalieation fee to
                                     all studenstof the Texas College
                                     of Arts and Industrieswould be
                                      in conflictwith the State lav

We have your letter of September11, 1946,which reads, in substance,
as follows:

 -   Subsequentto a recent ruling by the VeteransAdminis-
     trationthat a studentactivityfee cannotbe paid
     by the VeteransAdministrationto collegesfor war
     veteransenrolled,we asked the VeteransAdministration
     whether it vi11 approve the peymentof a specialmedical
     and hospitalfee. The VeteransAdministration   replied:
     vermissible to includea medicalservicecharge of
     $3.00 per semester,$6.00 per term providedthere is
     no conflictof State law and it is the same charge
     that is made to non veteransand veteransalike.*

With.respectto the above stated matters,you have requestedthis Department
for an opinionon the followingsubmittedquestion: Whether the charge of
a specialmedical-hospitalization fee to all studentsof the Texas College
of Arts and Industrieswould be in conflictwith the State laws appertaining
thereto.

Acts 1933, 43rd Legislature,Reg. Sess. Ch. 196, P. 596, as amendedby
the additionof Sec. &a, 46th Legislature,SenateBill 283, Para. 1
(Art. 2654C,V. A. C. S.) appliesto the severalState institutionsof
collegiaterank in Texas. Rainey vs. Malone,Civ. App. 141s. W. (2)
713.
This Depertmentin its OpinionNo. O-177 and No. O-2259,copies of which
are attachedhereto,ruled that such institutions are not authorizedto
requireany chargesfrom studentsother than those authorizedunder
Article 2654c,as amended,and the laboratorychargesprovidedfor in
Section2 of Acts of 1927, 40th Legislature,Ch. 237, p. 351 (Art. 2654c,
V. A. C. S.). The pertinentprovisionsof said Act being quoted in full
in the enclosedopinion,we think it unnecessaryto cop,-same herein.
Hon. E. 1. Jones - Page # 2   O-7057



A re-examination
               of the statute enumeratedand of the State laws relative
to the subjectof tuition,fees and chargeswhich State institutions
may requireof etudentsrevealsno subsequentlegislationwhich would
affect the chargespermittedto be made by the Texas College of Arts
and Industries,Article258gc, Vernon'sAnnotatedCivil Statutes,
authorizingthe collectionof a compulsorygroup hospitalization  fee,
is specificallylimitedto the Universityof Texas, as is also
Article 258gd,Vernon'sAnnotatedCivil Statutes,specifically
authorizingthe levy of a fixed studentsfee for the purposeof
operating,maintainingand improvingthe Texas Union. We adhere to
the conclusionsexpressedin our former opinionsNos. O-177 and O-2259.
The Legislaturein the above enumeratedstatutehas prescribedthe
chargeswhich said institutionsare permittedto requireof students
registeringtherein;no additionalchargesmay be requiredby the said
State collegesin the absence of an exceptionpermittedby legislative
enactment..We find no such exceptionpermittingthe Texas College of
Arts and Industriesto require the paymentby its studentsof a special
medical-hospitalizationfee.

It is, therefore,our opinionthat the Texas College of Arts and
Industriesla withoutauthorityto require the paymentof a medical-
hospitalization fee by all its students,and that the levyingof such
a charge upon its studentswould be in conflictwith the State laws
concerningthe t&ion rates to be chargedby State Institutionsof
collegiaterank.

Trusting the above satisfsctorily
                                answersyour inquiry,we remain

                                        Very truly yours

                                   AlTORXEY   GENERALOF TEXAS

                                   s/ ChesterE. Ollison



                                   BY
                                        ChesterE. Ollison
                                               Assistant

CEO:bt/ldw

APPBOVEDSEP.17, 1948                    APPROVEDOPINION
s/ Carlos C. Ashley                     COMMITTEE
FIRST ASSISTANT                         BY B. W. B.
ATTORNEY QiNERhLOF TEXAS                CHAIRMAN